Exhibit 10.9

 

Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

KLDiscovery 2020 Sales Commission Plan

Sales Performance Addendum

 

1.Plan Purpose

1.1

This document outlines the terms and conditions of the 2020 Sales Performance
Addendum (the “2020 Addendum”) to the Sales Commission Plan commencing from
January 1, 2020 through December 31, 2020 (the “2020 Commission Plan”) for
KLDiscovery Ontrack, LLC (the “Company”), a copy of which is set out in Schedule
1 to this Addendum. This Addendum is specifically designed to provide additional
incentive to top performing sales employees of the Company (“Top Sales
Employee(s)”).  

1.2

Notwithstanding that this Addendum is scheduled for the calendar year 2020 only,
it shall apply into 2021 until such time as the applicable 2021 commission plan
is finalised by the Company.  

2.Commission Rates

2.1

Top Sales Employees are eligible to receive the incentive outlined in this
Addendum on a calendar quarterly basis (commencing January 1, 2020) (a
“Quarter”).  If the Top Sales Employee sells $[*] or more in Eligible Revenue
(as defined below) in the prior 12 months to a Quarter, the Top Sales Employee
is eligible to receive  a higher Commission rate for the applicable calendar
Quarter (“Increased Commission”).

2.2

For the purposes of this Addendum, “Eligible Revenue” includes eDiscovery
Services and Paper Services but excludes Managed Document Review Services and
Non-Commissionable Services & Expenses. Eligibility is re-measured at the
beginning of each Quarter and Top Sales Employees who first meet the threshold
become eligible, Top Sales Employees who continue to meet the threshold remain
eligible, and Top Sales Employees who fail to meet the threshold are no longer
eligible for the current Quarter.  For example, if a Top Sales Employee sells
$[*] or more in Eligible Revenue in the 12 (twelve) months ending June 2020,
they are eligible for the Increased Commission for the Quarter commencing July 1
(i.e. the first Quarter after the 12 months assessment).

2.3

The Top Sales Employee will receive Increased Commission based on the applicable
rate in the table below for all invoiced revenue other than Professional
Services (covered separately in section 5.3 of 2020 Commission Plan).  Increased
Commission rates are based on list price and vary depending on type of services
and timing of the FID (as defined in the 2020 Commission Plan) for a matter or
subscription. Subscription renewals will be paid out using the initial
subscriptions FID as the base for determining the Increased Commission rate,
unless otherwise approved in writing by the EVP, Global LT Sales.

 

--------------------------------------------------------------------------------

 

 

2.4The following definitions apply:

[*] = Invoice [*]

[*] = Invoice [*]

[*]= Invoice [*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]%

[*]%

[*]%

[*]

[*]%

[*]%

[*]%

[*]

[*]%

[*]%

[*]%

 

Notes:

 

1.

[*]% rate for [*] if pricing does not exceed minimum pricing thresholds for
established services.  In addition, projects where outside contractors are used
to perform the services will be paid commission only on the gross margin dollars
of the project for the Company versus the full revenue invoiced to the
customer.  

 

2.

Including but not limited to [*], travel expenses, supplies, freight, delivery
media, etc. These are all items where the Company makes zero to small profit
margins

 

3.Plan Administration

3.1

This 2020 Addendum constitutes highly confidential and proprietary information
of the Company. Disclosure of the contents of this 2020 Addendum to any third
party without the Company’s prior written consent is expressly prohibited.  This
2020 Addendum shall be administered according to the terms and conditions of the
2020 Commission Plan. All other terms and conditions of the 2020 Commission Plan
will remain in full force and effect and shall not otherwise be varied by this
2020 Addendum.  In the event of any inconsistency between the terms of this 2020
Addendum and the 2020 Commission Plan, the terms of this Addendum shall prevail
to determine such inconsistency.  

 

 

 

--------------------------------------------------------------------------------

 

 

 

Employee Krystina Jones

 

Signature: /s/ Krystina Jones

Date: 4/3/2020

 

Company Authorized Representative

 

Name: Andrew Southam, GC

 

Signature: /s/ Andrew Southam

Date: 4/3/2020

 

 